DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Claims 32, 51-55, and 59-64 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/04/2020.
In the interest of the clarity of the record, Applicant’s election without traverse of Group II, claims 16-25, in the reply filed on 01/27/2020 is noted. However, non-elected claims 2-15 and 26-30 were cancelled in the supplemental amendment filed 01/30/2020.
Response to Amendment and Status of Claims
Applicant's amendment, filed 08/08/2022, has been entered. Claims 16, 21, 32, 51-55, 57, 59-64, and 66 are amended, claims 17-19, 22-24, 26-30, 36-50, 56, 58, 65, and 67 are or have been previously cancelled, claims 32, 51-55, and 59-64 remain withdrawn as described above, and claims 68-73 are newly added. Accordingly, claims 16, 20, 21, 25, 31, 33-35, 57, 66, and 68-73 are considered in this Office Action.
Applicant’s amendment has overcome the previous rejection over Morichika based upon overlapping ranges.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 16, 20, 21, 25, 31, 33-35, 57, 66, and 68-73 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Georgeault et al. “Sintering Behavior of (Ni + Cr) Powder Systems and Elaboration of the Corresponding Alloys” (Original copy of record; Human Translation now attached).
Regarding claims 16 and 21, Georgeault et al. (hereinafter “Georgeault”) teaches a 70 wt% Cr and 30 wt% Ni sintered alloy (converted, this is approximately 72.48 at% Cr and 27.52 at% Ni)(Figure 2-d) (thereby meeting claimed sintered alloy of claim 16 as well as bulk alloy of claim 21). Notably, Applicant’s specification at Example 7 says that a Cr-Ni 5at% and Cr-Ni 15at% samples were ball milled and then sintered. Georgeault’s mixture of powders for the Cr-Ni alloy is prepared using a Turbula device (Page 2 of the translation) and then sintered (Page 8, section 3.2 of the translation).
It has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
In the instant case, the prior art and claimed products are identical compositionally (i.e. 72.48 at% Cr and 27.52 at% Ni) and are subject to substantially similar processes (i.e. sintering). Therefore, there is reasonable basis to believe that the claimed and prior art products are the same.
	It has been held that ‘when the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not’ In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and it’s fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products See In re Brown, 459 F.2d 531, 59 CCPA 1036, 173 USPQ 685 (1972).
	With regard to the claimed relative density, Georgeault does not quantify the relative density of the sintered alloy. Therefore, Georgeault does not expressly teach that the sintered alloy has a relative density of at least about 90%. 
However, it has been held that ‘when the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F. 2d 67, 205 USPQ 594, (CCPA 1980).
	Thus, it is anticipated that Georgeault’s sintered alloy is the same as that instantly claimed because Georgeault’s alloy is identically compositioned (i.e. 72.48 at% Cr and 27.52 at% Ni) and substantially identically processed (i.e. sintered) and the burden is properly shifted to Applicant to prove that the Georgeault alloy does not possess a relative density of at least 90% (see In re Best, In re Spada, In re Brown, and In re Fitzgerald as provided above).
	Regarding claims 20 and 25, Georgeault anticipates the alloy as applied to claim 16 above but is silent that the alloy ‘comprises grains having a largest dimension smaller than about 1000 nm’. Notably, this claim scope is equivalent to ‘a largest dimension smaller than about 1 micron’ and the claim scope does not include that all or an average portion of the grains must have this feature but instead, simply that the sintered and/or bulk alloy must comprise grains having a largest dimension smaller than about 1000 nm’. This is broad language. Additionally, the Ni powder used by Georgeault has an average of 4 microns (see Table 1; emphasis respectfully added for clarity).
	In view of the identical composition of the alloy, substantially identical manner of making the alloy (i.e. sintering) as well as the breadth of this claim feature, there is reasonable basis to expect that at least two grains in the entire alloy has a largest dimension smaller than about 1000 nm absent evidence to the contrary. Again, the PTO does not possess the capability to manufacture products or to obtain and compare prior art products See In re Brown, 459 F.2d 531, 59 CCPA 1036, 173 USPQ 685 (1972).
	Regarding claim 31, Georgeault anticipates the alloy as applied to claim 16 above but is silent to an express statement that the Cr and Ni are in a solid solution. However, in view of Georgeault’s identical alloy composition and substantially identical manner of making the alloy (i.e. sintering), it is reasonably expected that Georgeault’s Cr and Ni alloy would be in solid solution absent evidence to the contrary.
It has been held that ‘when the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F. 2d 67, 205 USPQ 594, (CCPA 1980).
	Regarding claim 33, Georgeault anticipates the alloy as applied to claim 16 above and further teaches that the alloy is subjected to conditions over 1000C (bottom of Page 8 of the translation as well as Page 21 including at least the step of prior sintering for 2 hours at 1330C).
	Regarding claims 34 and 35, Georgeault anticipates the alloy as applied to claim 16 above but does not quantify the relative density of the sintered alloy. Therefore, Georgeault does not expressly teach that the sintered alloy has a relative density of at least about 95 or about 98%. 
However, it has been held that ‘when the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F. 2d 67, 205 USPQ 594, (CCPA 1980).
	Thus, it is anticipated that Georgeault’s sintered alloy is the same as that instantly claimed because Georgeault’s alloy is identically compositioned (i.e. 72.48 at% Cr and 27.52 at% Ni) and substantially identically processed (i.e. sintered) and the burden is properly shifted to Applicant to prove that the Georgeault alloy does not possess a relative density of at least about 95 and/or about 98% (see In re Best, In re Spada, In re Brown, and In re Fitzgerald as provided above).
	Regarding claims 57, 66, and 68-73, Georgeault anticipates the alloy as applied to claims 16 and/or 21 above and Figure 2-d anticipates an alloy including 30 wt% Ni converted to 27.52 at% Ni which meets the claimed ranges.
Response to Arguments
Applicant’s amendments have obviated the previous rejection over Morichika based on overlapping ranges. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Georgeault.
With regard to Applicant’s comments at the bottom of Page 1 proceeding to the top of Page 2 of the Remarks, Examiner disagrees and maintains that Applicant’s specification impacts the broadest reasonable interpretation of the claims such that the BRI includes wt% or at%. 
The specification at Page 36 lines 18-22 puts the public on notice that at% = wt% in certain embodiments; however, there is no indication of which embodiments that equivalency is applicable. 
Therefore, while interpreting the claims in light of the specification, the BRI reasonably encompasses wt%, at%, and/or at% interchangeability with wt% and vice versa. If Applicant wishes to disavow the interchangeability of at% and wt%, then Applicant is free to delete that section from the specification and/or disavow the claim scope on the record with a statement (estoppel). 
The remaining arguments advanced by the applicant in the Remarks are drawn to Morichika which is no longer used in the rejection. Thus, these comments and arguments are moot.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Hidaka (U.S. 5,425,822) directed to a hard facing chromium base alloy including 30.0 to 48.0% Ni; please note Figure on front of patent which shows Cr and Ni solid solution(s).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA M MOORE whose telephone number is (571)272-8502. The examiner can normally be reached M-F 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDRA M MOORE
Primary Examiner
Art Unit 1738


/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1738